Citation Nr: 1609161	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from November 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue has been modified to encompass other psychiatric disorders of record, as noted on the cover page of this decision.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied in an April 1993 rating decision.  The Veteran did not appeal this rating decision.

2.  Service connection for PTSD was denied in rating decisions dated in September 2009 and December 2009.  The Veteran did not appeal these rating decisions.

3.  The evidence received since the April 1993 RO decision as to service connection for an acquired psychiatric disorder other than PTSD, and since the December 2009 rating decision as to service connection for PTSD is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection for a nervous disorder and the December 2009 rating decision denying service connection for PTSD are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since those final rating decisions, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

An April 1993 RO rating decision denied service connection for a nervous disorder because a psychiatric disability was not diagnosed while the Veteran was on active duty.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  

A September 2009 rating decision denied service connection for PTSD, and indicated that the Veteran did not have a confirmed service-related stressor upon which to base a diagnosis of PTSD.  In a subsequent December 2009 rating decision, the RO reopened the Veteran's claim for service connection and denied the claim as there was no nexus between PTSD and service.  In a February 2014 statement, the Veteran's representative argued that his claim for PTSD included a claim for bipolar disorder aggravated by service.  

Evidence submitted since the prior final rating decisions includes updated VA treatment records, statements from the Veteran, an April 2015 VA examination report, and a statement dated in September 2009 from the Veteran's acquaintance, R. M., indicating that the Veteran told her about some of his service-related stressors including a physical assault.  The April 2015 VA examiner determined that the Veteran met the full criteria for bipolar disorder, severe, and has likely met the criteria for this disorder for many years.  She found that it is more likely than not that his reported symptoms of depression and suicide attempts during his military service were related to his diagnosis of bipolar disorder.  However, the examiner also indicated that it appears his mental health symptoms were well established prior to being drafted into the Army. 

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence relates some of the Veteran's chronic psychiatric symptoms back to the time of his military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

ORDER

New and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder; to that extent, the appeal is granted.


REMAND

Although the April 2015 VA examiner determined that the Veteran meets the criteria for a diagnosis of bipolar disorder, the examiner also noted that it appears that his mental health symptoms were well established prior to being drafted in the Army, as evidenced by suicide attempts and severe symptoms of depression in his childhood and adolescence.  The examiner stated that his symptoms of depression and suicide attempts during the military were related to his diagnosis of bipolar disorder.  The Board finds a remand is necessary to determine whether there is evidence that the Veteran had a preexisting condition, and, if so, whether the Veteran's preexisting condition was worsened or aggravated by active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated the Veteran for his claimed psychiatric disability.  Of particular interest is any pre-service psychiatric treatment. 

The assistance of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file and if the individual who conducted the April 2015 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If the April 2015 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.

As to each currently diagnosed psychiatric disorder, the examiner should address the following:

   i.  is there clear and unmistakable evidence (evidence that is medically undebatable) that the Veteran had a preexisting psychiatric disorder prior to entering service;
   
   ii.  if there is clear and unmistakable evidence of a preexisting psychiatric disorder, is there also clear and unmistakable evidence that such preexisting disorder was NOT aggravated (permanent increase in the severity of such condition beyond its natural progression) as a result of service;
   
   iii.  if there is not clear and mistakable evidence that the Veteran had a preexisting psychiatric disorder that both preexisted service and was not aggravated in service, it is at least as likely as not that the Veteran's current psychiatric disorder had its onset in service or is otherwise etiologically related to such service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


